NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        EDGAR FAUSTINO, Petitioner,

                                         v.

      THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

         KEITH & SHARMA MULQUEEN, Respondent Employers,

         SPECIAL FUND DIVISION/NO INSURANCE SECTION,
                    Respondent Party in Interest.

                              No. 1 CA-IC 16-0071
                                FILED 6-15-2017

                  Special Action - Industrial Commission
                       ICA Claim No. 20161-270265
                         Carrier Claim No. NONE
              C. Andrew Campbell, Administrative Law Judge

                             AWARD AFFIRMED


                                    COUNSEL

Edgar Faustino, Phoenix
Petitioner

Industrial Commission of Arizona, Phoenix
By Jason M. Porter
Counsel for Respondent Industrial Commission of Arizona
Welsh Law Group, PLC, Phoenix
By Kenneth W. Welsh, Jr., Keely Verstegen
Counsel for Respondent Employers

ICA Special Fund Division/No Insurance Section, Phoenix
By Afshan Peimani
Counsel for Respondent Party in Interest


                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge James P. Beene joined.


W I N T H R O P, Judge:

¶1           This is a special action review of an Industrial Commission of
Arizona (“ICA”) award and decision upon review finding the claim of
Petitioner-Employee Edgar Faustino barred by the statute of limitations
and non-compensable. For the following reasons, we affirm.

                        STANDARD OF REVIEW

¶2            In reviewing findings and awards of the ICA, we defer to the
factual findings of the administrative law judge (“ALJ”), but review
questions of law de novo. Young v. Indus. Comm’n, 204 Ariz. 267, 270, ¶ 14,
63 P.3d 298, 301 (App. 2003). We consider the evidence in the light most
favorable to upholding the ALJ’s award. Lovitch v. Indus. Comm’n, 202 Ariz.
102, 105, ¶ 16, 41 P.3d 640, 643 (App. 2002).

              PROCEDURAL AND FACTUAL HISTORY

¶3             On May 3, 2016, Faustino mailed a Worker’s Report of Injury
to the ICA, alleging he had sustained an industrial injury while working for
Respondent Employers Keith and Sharma Mulqueen on March 7, 2014. The
claim was denied, and Faustino requested a hearing, which was set for
September 16, 2016. Faustino did not appear at the hearing or notify the
ALJ or the other parties that he would not appear.

¶4            The ALJ’s award found the claim non-compensable because
it was barred by the one-year statute of limitations. See Ariz. Rev. Stat.
(“A.R.S.”) § 23-1061(A) (2016).




                                     2
                  FAUSTINO v. MULQUEEN/SPECIAL
                        Decision of the Court

¶5           Faustino then wrote the ICA that he did not attend the
hearing because he was sick, but he attached no supporting documentation.
Considering the letter a request for review, the ALJ issued a decision upon
review affirming the award.

¶6            Faustino then brought this timely petition. We have
jurisdiction pursuant to A.R.S. §§ 12-120.21(A)(2) (2016) and 23-951(A)
(2012), and Rule 10 of the Arizona Rules of Procedure for Special Actions.

                                ANALYSIS

¶7             A worker must file a claim for workers’ compensation “within
one year after the injury occurred or the right thereto accrued.” A.R.S. § 23-
1061(A). The statute of limitations “begins to run when the injury becomes
manifest or when the claimant knows or in the exercise of reasonable
diligence should know that the claimant has sustained a compensable
injury.” Id.; accord Pac. Fruit Express v. Indus. Comm’n, 153 Ariz. 210, 213,
735 P.2d 820, 823 (1987). The claimant bears the burden of proving all
material elements of the claim. T.W.M. Custom Framing v. Indus. Comm’n,
198 Ariz. 41, 45-46, ¶ 12, 6 P.3d 745, 749-50 (App. 2000).

¶8             Here, the ALJ properly concluded Faustino’s claim is time-
barred. Based on his injury report, Faustino was working for the
Respondent Employers on March 7, 2014, when he slipped on a truss,
cracked seven ribs, immediately stopped working, and was treated at
Scottsdale Healthcare. The ALJ did not abuse his discretion in finding
“[t]here is no evidence in the record to support that [Faustino’s] cause of
action accrued on any date other than the alleged date of injury.”
Accordingly, the statute of limitations required that Faustino file his claim
no later than one year after the injury—or by March 6, 2015. Because
Faustino did not file his claim until May 3, 2016, the claim is barred by the
statute of limitations.

¶9            Additionally, the ALJ did not abuse his discretion in affirming
the award on review without granting a new hearing. Faustino bore the
burden of establishing the elements of a compensable industrial injury and
had the obligation to appear in person for hearings, unless excused. Before
the hearing, Faustino did not file any medical documentation or request
subpoenas for medical witnesses in support of his claim or to show that his
Report of Injury was timely. Further, despite having advance notice of the
September 16, 2016 hearing, he did not appear, his attendance was
unexcused, and he filed no documentation to excuse his absence or
otherwise support his case. In his decision upon review, the ALJ found



                                      3
                  FAUSTINO v. MULQUEEN/SPECIAL
                        Decision of the Court

Faustino’s request for review did “not set forth a legal or factual basis to
overturn the award” or address Faustino’s “failure to produce any
evidence, or request any witnesses in advance of the initial hearing.” The
ALJ’s findings are fully supported by the administrative record.1

                              CONCLUSION

¶10           For the foregoing reasons, we affirm the award and decision
upon review. Respondents are awarded their taxable costs on appeal,
subject to compliance with Rule 21, ARCAP.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




1      Respondents Employers and Special Fund Division request that we
strike paragraphs 2 through 6 and the latter one-and-a-half sentences in
paragraph 7 of Faustino’s opening brief as asserting facts outside the
administrative record. See Cowan v. Indus. Comm’n, 18 Ariz. App. 155, 158,
500 P.2d 1143, 1146 (1972). Given that Faustino’s claim is time-barred, we
deny the requests as moot.


                                        4